 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (the “Agreement”) is entered into as of this 20th day of
November, 2020, by and between ToughBuilt Industries, Inc., a Nevada corporation
with offices located at 25371 Commercentre Drive, Suite 200, Lake Forest, CA
92630 (the “Company”), and the Holder signatory hereto (the “Holder”), with
reference to the following facts:

 

A. Prior to the date hereof, (i) pursuant to that certain Securities Purchase
Agreement, dated as of August 19, 2019, by and between the Company and the
investors party thereto (as amended, the “Securities Purchase Agreement”), the
Company issued to such investors, among other things, (x) Series A Notes (as
defined in the Securities Purchase Agreement), (y) Series B Notes (as defined in
the Securities Purchase Agreement), in accordance with the terms thereof and (z)
the Warrants (as defined in the Securities Purchase Agreement). Capitalized
terms used but not otherwise defined herein shall have the meanings as set forth
in the Securities Purchase Agreement (as amended hereby).

 

B. As of the date hereof, (i) the Holder holds (A) such aggregate amount of
Series A Notes as set forth on the signature page of the Holder attached hereto
(the “Existing Series A Note”), (B) such aggregate amount of Series B Notes (the
“Existing Series B Note,” and together with the Existing Series A Note, the
“Existing Notes”) with such Restricted Principal (as defined in the Existing
Series B Note) and Unrestricted Principal (as defined in the Existing Series B
Note), in each case, as set forth on the signature page of the Holder attached
hereto and (C) a Warrant exercisable into such aggregate number of shares of
Common Stock of the Company as set forth on the signature page of the Holder
attached hereto (without regard to any limitation on exercise set forth therein)
(the “Existing Warrant,” and together with the Existing Notes, the “Existing
Securities”) and (ii) the Holder possesses, as collateral for the purchase price
of the Existing Series B Note, a secured promissory note, issued by the Holder
to the Company pursuant to that certain Note Purchase Agreement, dated August
19, 2019, between the Company and the Holder, in such aggregate principal as set
forth on the signature page of the Holder attached hereto (the “Existing
Investor Note”).

 

C. The Company has authorized a new series of Preferred Stock of the Company
designated as Series E Preferred Stock, $0.0001 par value, the terms of which
are set forth in the certificate of designation for such series of Preferred
Stock (the “Series E Certificate of Designation”) in the form attached hereto as
Exhibit A (together with any shares of Series E Preferred Stock issued in
replacement thereof in accordance with the terms thereof, the “Series E
Preferred Stock”).

 

D. The Company and the Holder desire to, on the basis and subject to the terms
and conditions set forth in this Agreement, (i) after giving effect to the
Waiver (as defined in Section 1 below), permit the Company to effect a Company
Optional Redemption of $1,480,000 of the Restricted Principal of the Existing
Series B Note (the “Restricted Note”) in a Redemption Netting (as defined in the
Existing Series B Note) (the “Note Redemption”), (ii) after giving effect to the
Note Redemption, exchange (the “Exchange,” and together with the Note
Redemption, the “Transactions”) the remaining Existing Securities for (A) such
aggregate number of shares of Series E Preferred Stock as set forth on the
signature page of the Holder attached hereto (the “New Preferred Shares”), (B) a
cash payment by the Company to the Holder on the date hereof of $744,972 (the
“Company Cash Exchange Payment”), (C) such aggregate number of shares of Common
Stock as set forth on the signature page of the Holder attached hereto (the “New
Common Shares”), which shall not bear any restrictive legend and (D) a warrant
to purchase Common Stock (the “New Warrant”) in the form attached hereto as
Exhibit B, initially exercisable into such aggregate number of shares of Common
Stock as set forth on the signature page of the Holder attached hereto (the “New
Warrant Shares,” and together with the New Common Shares, the “New Shares”). The
New Preferred Shares, the New Warrants and the New Common Shares are referred to
herein as the “New Primary Securities,” and together with the New Warrant
Shares, the “New Securities.” The New Securities and this Agreement and such
other documents and certificates related thereto are collectively referred to
herein as the “Exchange Documents.”

 

 

 

 

E. The Exchange is being made in reliance upon the exemption from registration
requirements of the Securities Act of 1933, as amended (the “1933 Act”),
provided by Section 3(a)(9) promulgated thereunder.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the sufficiency of which is acknowledged by the
parties, the parties hereto agree as follows:

 

1. Waiver; Note Redemption. Effective as of the Effective Time (as defined in
Section 3(c) below), the Holder hereby waives any term or condition in the
Series B Note necessary to permit and effect the Note Redemption as of the
Effective Time, including, without limitation, any premium otherwise payable
thereunder, notice requirements and the termination of any prior waiver by the
Company of its right to effect a Company Optional Redemption with respect to the
Restricted Note (the “Waiver”). The parties hereto acknowledge and agree that as
of the Effective Time, both the Restricted Note and the Investor Note shall be
subject to a Company Optional Redemption and Redemption Netting and shall
thereafter both be deemed satisfied in full and cancelled and the Holder shall
release and discharge the Company from all of its obligations under the
Restricted Note and the Company shall release and discharge the Holder from all
of its obligations under the Investor Note.

 

2. Exchange. Immediately following the Effective Time and the consummation of
the Note Redemption, with respect to the consummation of the Exchange pursuant
to Section 3(a)(9) of the 1933 Act, (a) the Holder hereby conveys, assigns and
transfers the Existing Securities to the Company in exchange for which the
Company agrees to issue the New Primary Securities to the Holder below and (b)
in exchange for the Existing Securities, the Company shall issue and deliver the
New Primary Securities to the Holder and make the Payments (as defined in
Section 3(b) below) in accordance with Section 3(b) below. The Holder
acknowledges that, after the consummation in full of the Transactions, the
Existing Notes shall no longer remain outstanding and the Company is permitted
to file a UCC-3 termination statement with respect to any UCC-1 financing
statement previously filed by the Holder with respect thereto.

 

2

 



 

3. Delivery of Securities; Cash Payments; Effective Time.

 

(a) On or prior to the Effective Time, the Company shall deliver (the “Common
Share Delivery”) the New Common Shares to the Holder by deposit/withdrawal at
custodian in accordance with the DWAC instructions on the signature page of the
Holder, which New Common Shares shall be issued without a securities laws
restrictive legend and shall be freely tradable by the Holder (assuming the
Holder is not then an affiliate of the Company). Within five (5) Trading Days
after the Effective Time, the Company shall deliver the New Preferred Shares in
certificate or book entry form and the New Warrant to the Holder.
Notwithstanding the foregoing, as of the Effective Time, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the New
Primary Securities and shall be entitled to exercise all of its rights with
respect to the New Primary Securities and, irrespective of the date the Company
delivers such New Primary Securities.

 

(b) On or prior to the Effective Time, the Company shall pay (the “Payment”), in
U.S. dollars and immediately available funds, the Cash Exchange Payment to the
Holder in accordance with wire instructions set forth on the signature page of
the Holder attached hereto and the Legal Fee Amount (as defined below) to Kelley
Drye & Warren LLP in accordance with wire instructions attached hereto as
Schedule 3(b).

 

(c) This Agreement shall be deemed to be effective (the “Effective Time”) upon
the later of (i) the time of full execution and delivery by the parties hereto
of this Agreement and the other Exchange Documents, (ii) the time of receipt of
the Payments and (iii) the time of consummation of the Common Share Delivery.

 

4. Ratifications; Incorporation of Terms under Transaction Documents.

 

(a) Ratifications. Except as otherwise expressly provided herein, the Securities
Purchase Agreement, and each other Transaction Document, is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects, except that on and after the date hereof: (i) all references in the
Securities Purchase Agreement to “this Agreement,” “hereto,” “hereof,”
“hereunder” or words of like import referring to the Securities Purchase
Agreement shall mean the Securities Purchase Agreement as amended by this
Agreement, and (ii) all references in the other Transaction Documents to the
“Securities Purchase Agreement,” “thereto,” “thereof,” “thereunder” or words of
like import referring to the Securities Purchase Agreement shall mean the
Securities Purchase Agreement as amended by this Agreement and the Exchange
Documents.

 

(b) Amendments and Incorporation of Terms under Transaction Documents. Effective
as of the Effective Time, the Securities Purchase Agreement and each of the
other Transaction Documents are hereby amended as follows (and any such
agreements, covenants and related provisions therein shall be deemed
incorporated by reference herein, mutatis mutandis, as amended as such):

 

(i) The defined term “Notes” is hereby amended to include the New Preferred
Shares (as defined herein).

 

3

 



 

(ii) The defined term “Warrants” is hereby amended to include the New Warrant
(as defined herein).

 

(iii) The defined term “Warrant Shares” is hereby amended to include the New
Warrant Shares (as defined herein).

 

(iv) The defined term “Transaction Documents” is hereby amended to include this
Agreement and the Exchange Documents and the Series E Certificate of
Designation.

 

5. Representations and Warranties. Except as set forth in the correspondingly
numbered Section of the Disclosure Schedules, the Company represents and
warrants to Holder that the statements contained in this Section 5 are true and
correct as of the date hereof and will be at the Effective Time:

 

(a) Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Exchange Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Exchange Documents (as defined below).
Other than the Persons (as defined below) listed in the SEC Documents (as
defined in Section 5(h) below), the Company has no Subsidiaries. “Subsidiaries”
means any Person in which the Company, directly or indirectly, (I) owns any of
the outstanding capital stock or holds any equity or similar interest of such
Person or (II) controls or operates all or any part of the business, operations
or administration of such Person, and each of the foregoing, is individually
referred to herein as a “Subsidiary.” For purposes of this Agreement, (x)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof and (y)
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing.

 

4

 



 

(b) Authorization and Binding Obligation. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by the Exchange
Documents and to consummate the Transactions (including, without limitation, the
issuance of the New Primary Securities in accordance with the terms hereof and
the reservation and issuance of the New Warrant Shares in accordance with the
terms of the New Warrant). The execution and delivery of the Exchange Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the New Primary Securities in accordance with the terms hereof and the
reservation and issuance of the New Warrant Shares in accordance with the terms
of the New Warrant, has been duly authorized by the Company’s Board of Directors
and no further filing, consent, or authorization is required by the Company, its
Board of Directors or its stockholders. This Agreement and the other Exchange
Documents have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

(c) No Conflicts. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the New Primary Securities in accordance with the terms hereof and the
reservation and issuance of the New Warrant Shares in accordance with the terms
of the New Warrant, as applicable) will not (i) result in a violation of the
Articles of Incorporation (as defined below) or any other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company or any of its Subsidiaries or Bylaws (as defined below) of the Company
or any of its Subsidiaries, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) to the Knowledge of the Company,
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the Nasdaq Capital Market (the “Principal Market”) and
including all applicable federal laws, rules and regulations) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected. For purposes of this
Agreement, the term “Knowledge of the Company” or any other similar knowledge
qualification, means the actual or constructive knowledge of any director or
officer of the Company, after due inquiry.

 

5

 



 

(d) No Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with the Securities and Exchange Commission (the “SEC”) or state securities
agencies, filing of UCC-1 financing statements and approval by the Principal
Market of a listing of additional shares application in respect of the New
Shares as required by Section 7 hereof), any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under or
contemplated by this Agreement and the Exchange Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company or any Subsidiary is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof, and neither the Company nor any of its
Subsidiaries are aware of any facts or circumstances which might prevent the
Company or any of its Subsidiaries from obtaining or effecting any of the
registration, application or filings contemplated by the Exchange Documents.
Except as disclosed in the SEC Documents (as defined in Section 5(h) below), the
Company is not in violation of the requirements of the Principal Market and has
no knowledge of any facts or circumstances which would reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future.

 

(e) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the New Securities is exempt from registration under the 1933 Act pursuant to
the exemption provided by Rule 3(a)(9) thereof. Neither the Company nor any of
its Affiliates nor any person acting on behalf of or for the benefit of any of
the foregoing, has paid or given, or agreed to pay or give, directly or
indirectly, any commission or other remuneration (within the meaning of Section
3(a)(9) of the 1933 Act and the rules and regulations of the SEC promulgated
thereunder) for soliciting the Exchange.

 

(f) Issuance of New Securities. The issuance of the New Preferred Shares and the
New Common Shares are duly authorized and, upon issuance in accordance with the
terms of this Agreement, the New Preferred Shares and the New Common Shares
shall be validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, mortgages, defects, claims, liens, pledges,
charges, taxes, rights of first refusal, encumbrances, security interests and
other encumbrances (collectively “Encumbrances”) with respect to the issue
thereof. The New Warrant, when issued, shall be a binding and enforceable
obligation of the Company under the laws of the state of Nevada. The Company has
reserved a sufficient number of Common Stock issuable up on the exercise of the
New Warrant and when the New Warrant Shares are issued accordance with the New
Warrant, the New Warrant Shares, when issued, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.

 

6

 



 

(g) Transfer Taxes. On the date hereof, all share transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the issuance of the New Securities to be exchanged with the Holder hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

 

(h) SEC Documents; Financial Statements. As of the Effective Time, the Company
has met all of its filing requirements of periodic reports under Section 13 or
Section 15(d) of Securities Exchange Act of 1934, as amended (the “1934 Act”)
(all of the foregoing filed prior to the date hereof, including without
limitation, Current Reports on Form 8-K filed by the Company with the SEC
whether required to be filed or not (but excluding Item 7.01 thereunder), and
all exhibits and appendices included therein (other than Exhibits 99.1 to Form
8-K) and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). Upon request by the Holder, the Company has delivered or has made
available to the Holder or its representatives true, correct and complete copies
of each of the SEC Documents not available on the EDGAR system. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to the
Holder which is not included in the SEC Documents (including, without
limitation, information in the disclosure schedules to this Agreement) contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein not misleading, in the light
of the circumstance under which they are or were made. The Company is not
currently contemplating to amend or restate any of the financial statements
(including, without limitation, any notes or any letter of the independent
accountants of the Company with respect thereto) included in the SEC Documents
(the “Financial Statements”), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements.

 

7

 



 

(i) Absence of Certain Changes. Except as set forth in the SEC Documents, since
the date of the Company’s most recent audited financial statements contained in
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2019, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Since the date of the Company’s most
recent audited financial statements contained in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2019, neither the Company nor
any of its Subsidiaries has (i) declared or paid any dividends, (ii) sold any
assets, individually or in the aggregate, outside of the ordinary course of
business or (iii) except as disclosed in the SEC Documents, made any capital
expenditures, individually or in the aggregate, outside of the ordinary course
of business. Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Company or any Subsidiary have any knowledge or reason to believe that any
of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur on the date hereof, will not be
Insolvent (as defined below). For the purpose of this Agreement (x) “Insolvent”
means, (i) with respect to the Company and its Subsidiaries, on a consolidated
basis, (A) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total Indebtedness (as defined below), (B) the Company and its
Subsidiaries are unable to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured or (C) the Company and its Subsidiaries intend to incur or believe that
they will incur debts that would be beyond their ability to pay as such debts
mature; and (ii) with respect to the Company and each Subsidiary, individually,
(A) the present fair saleable value of the Company’s or such Subsidiary’s (as
the case may be) assets is less than the amount required to pay its respective
total Indebtedness, (B) the Company or such Subsidiary (as the case may be) is
unable to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (C) the
Company or such Subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature; (y) “Indebtedness” of any Person means, without duplication
(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with GAAP) (other than trade
payables entered into in the ordinary course of business consistent with past
practice), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (G)
all indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; and (z) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

 



(j) No Undisclosed Events, Liabilities, Developments or Circumstances. Except as
set forth in the SEC Documents, no event, liability, development or circumstance
has occurred or exists, or is reasonably expected to exist or occur with respect
to the Company, any of its Subsidiaries or any of their respective businesses,
properties, liabilities, prospects, operations (including results thereof) or
condition (financial or otherwise), that (i) would be required to be disclosed
by the Company under applicable securities laws on a registration statement on
Form S-1 filed with the SEC relating to an issuance and sale by the Company of
its Common Stock and which has not been publicly announced, (ii) would
reasonably expected to have a material adverse effect on the Holder’s investment
hereunder or (iii) would reasonably be expected to have a Material Adverse
Effect on the Company .

 



8

 



 

(k) Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of Preferred Stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Articles of
Incorporation or bylaws, respectively. Except as set forth in the SEC Documents,
neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Except as set forth in the SEC
Documents, without limiting the generality of the foregoing, the Company is not
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future. Except as set forth in the SEC Documents, during the two
years prior to the date hereof, (i) the Common Stock has been listed or
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) the
Company has received no communication, written or oral, from the SEC or the
Principal Market regarding the suspension or delisting of the Common Stock from
the Principal Market. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. There is no agreement, commitment, judgment, injunction, order or decree
binding upon the Company or any of its Subsidiaries or to which the Company or
any of its Subsidiaries is a party which has or would reasonably be expected to
have the effect of prohibiting or materially impairing any business practice of
the Company or any of its Subsidiaries, any acquisition of property by the
Company or any of its Subsidiaries or the conduct of business by the Company or
any of its Subsidiaries as currently conducted other than such effects,
individually or in the aggregate, which have not had and would not reasonably be
expected to have a Material Adverse Effect on the Company or any of its
Subsidiaries.

 



(l) Transactions With Affiliates. Except as set forth in the SEC Documents, no
current or former employee, partner, director, officer or stockholder (direct or
indirect) of the Company or its Subsidiaries, or any associate, or, to the
knowledge of the Company, any affiliate of any thereof, or any relative with a
relationship no more remote than first cousin of any of the foregoing, is
presently, or has ever been, (i) a party to any transaction with the Company or
its Subsidiaries (including any contract, agreement or other arrangement
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, consultants, officers or directors of
the Company or any of its Subsidiaries)) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are traded on or quoted through an Eligible
Market), nor does any such Person receive income from any source other than the
Company or its Subsidiaries which relates to the business of the Company or its
Subsidiaries or should properly accrue to the Company or its Subsidiaries.
Except as set forth in the SEC Documents, no employee, officer, stockholder or
director of the Company or any of its Subsidiaries or member of his or her
immediate family is indebted to the Company or its Subsidiaries, as the case may
be, nor is the Company or any of its Subsidiaries indebted (or committed to make
loans or extend or guarantee credit) to any of them, other than (i) for payment
of salary for services rendered, (ii) reimbursement for reasonable expenses
incurred on behalf of the Company, and (iii) for other standard employee
benefits made generally available to all employees or executives (including
stock option agreements outstanding under any stock option plan approved by the
Board of Directors of the Company).

 

9

 

 

(m) Equity Capitalization.

 

(i) Definitions:

 

(1) “Common Stock” means (x) the Company’s shares of common stock, $0.0001 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

 

(2) “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.0001 par value per share, the terms of which may be designated by the board
of directors of the Company in a certificate of designation and (y) any capital
stock into which such Preferred Stock shall have been changed or any share
capital resulting from a reclassification of such Preferred Stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 

(ii) Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) 200,000,000 shares of
Common Stock, of which, 38,433,933 are issued and outstanding as of the date
hereof and 22,122,295 are reserved for issuance pursuant to Convertible
Securities (as defined below), in each case exercisable or exchangeable for, or
convertible into, shares of Common Stock, excluding shares of Common Stock
issuable upon the conversion of the Existing Notes and the exercise of the
Existing Warrants and an aggregate of 3,352,116 shares of Common Stock issuable
pursuant to awards available for grant under the Company’s 2016 Equity Incentive
Plan and 2018 Equity Incentive Plan, and (B) 5 million shares of Preferred
Stock, of which (i) none have been designated as Series A Preferred Stock; (ii)
1,000,000 have designated as Series B Convertible Preferred Stock, none of which
are issued and outstanding, (iii) 4,268 have been designated as Series C
Convertible Preferred Stock, none of which are issued and outstanding, (iv)
5,775 have designated as Series D Convertible Preferred Stock, none of which
none are issued and outstanding, (v) 15 shares have been designated as Series E
Preferred Stock, none of which are issued and outstanding prior to the Effective
Time. No shares of Common Stock are held in the treasury of the Company.
“Convertible Securities” means any outstanding capital stock or other security
of the Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

10

 



 

(iii) Valid Issuance; Available Shares; Affiliates. All of such outstanding
shares of Common Stock are duly authorized and have been, or upon issuance will
be, validly issued and are fully paid and nonassessable. As of the date hereof,
an aggregate of 256,534 shares of Common Stock are owned by Persons who are
“affiliates” (as defined in Rule 405 of the 1933 Act and calculated based on the
assumption that only officers, directors and holders of at least 10% of the
Company’s issued and outstanding Common Stock are “affiliates” without conceding
that any such Persons are “affiliates” for purposes of federal securities laws)
of the Company or any of its Subsidiaries.

 

(iv) Existing Securities; Obligations. Except as disclosed in the SEC Documents:
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to any Encumbrances; (B) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries, or contracts, commitments, understandings or arrangements
by which the Company or any of its Subsidiaries is or may become bound to issue
additional shares, interests or capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries; (C) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act;
(D) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (E) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the New Securities; and (F) neither the Company nor
any Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

 

(v) Organizational Documents. The Company has furnished or has made available to
the Holder by filing on the SEC EDGAR system, true, correct and complete copies
of the Company’s Articles of Incorporation, as amended and as in effect on the
date hereof (the “Articles of Incorporation”), the Company’s bylaws, as amended
and as in effect on the date hereof (the “Bylaws”), and the terms of all
Convertible Securities and the material rights of the holders thereof in respect
thereto.

 

11

 



 

(n) Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed in the SEC Documents, has any outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Company or
any of its Subsidiaries or by which the Company or any of its Subsidiaries is or
may become bound, (ii) is a party to any contract, agreement or instrument,
except as disclosed in the SEC Documents, the violation of which, or default
under which, by the other party(ies) to such contract, agreement or instrument
could reasonably be expected to result in a Material Adverse Effect, (iii) has
any financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries, except as disclosed in the SEC
Documents; (iv) is in violation of any term of, or in default under, any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (v) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect.

 

(o) Litigation. Except as otherwise disclosed by the Company in its SEC
Documents, there is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self-regulatory organization or body pending or, to the
Knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors that would reasonably be expected to have a Material
Adverse Effect on the Company or its Subsidiaries, whether of a civil or
criminal nature or otherwise, in their capacities as such, except as disclosed
in the SEC Documents. No director, officer or employee of the Company or any of
its Subsidiaries has willfully violated 18 U.S.C. §1519 or engaged in spoliation
in reasonable anticipation of litigation. Without limitation of the foregoing,
there has not been, and to the Knowledge of the Company, there is not pending or
contemplated, any investigation by the SEC involving the Company, any of its
Subsidiaries or any current or former director or officer of the Company or any
of its Subsidiaries. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1933 Act or the 1934 Act. Neither the Company nor any of its
Subsidiaries is subject to any order, writ, judgment, injunction, decree,
determination or award of any Governmental Entity.

 



12

 



 

(p) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Exchange Documents. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Holder
regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.





 

6. Holder’s Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the Transactions, the Holder
represents, warrants and covenants with and to the Company as of the date hereof
and the Effective Time, as follows:

 

(a) Reliance on Exemptions. The Holder understands that the New Securities are
being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the New Securities.

 

(b) No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the New Securities or the fairness or
suitability of the investment in the New Securities nor have such authorities
passed upon or endorsed the merits of the offering of the New Securities.

 

(c) Validity; Enforcement. This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

13

 



 

(d) No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

 

(e) Investment Risk; Sophistication. The Holder is acquiring the New Securities
hereunder in the ordinary course of its business. The Holder has such knowledge,
sophistication, and experience in business and financial matters so as to be
capable of evaluation of the merits and risks of the prospective investment in
the New Securities, and has so evaluated the merits and risk of such investment.
The Holder is an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the 1933 Act. Investor is acquiring the New Securities solely
for its own account for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution thereof. Investor acknowledges that
the New Preferred Shares, New Common Shares, New Warrant and, when issued, the
New Warrant Shares are not registered under the 1933 Act, or any state
securities laws, and that such securities may not be transferred or sold except
pursuant to the registration provisions of the 1933 Act or pursuant to an
applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.

 

(f) Ownership of Existing Securities. The Holder owns the Existing Securities
free and clear of any Encumbrances (other than the obligations pursuant to this
Agreement and applicable securities laws).

 

7. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching this Agreement, New Certificate of Designation and New Warrant as
exhibits to such filing (excluding schedules, the “8-K Filing”). From and after
the filing of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) provided up to such time to the Holder by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents. In addition, upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated by
the Exchange Documents or as otherwise disclosed in the 8-K Filing, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and any of the Holder or any of their affiliates, on the other hand, shall
terminate. Neither the Company, its Subsidiaries nor the Holder shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Holder, to issue a press release or make such other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith or (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Holder shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the Holder (which may be granted or withheld in the
Holder’s sole discretion), except as required by applicable law, the Company
shall not (and shall cause each of its Subsidiaries and affiliates to not)
disclose the name of the Holder in any filing, announcement, release or
otherwise.

 

14

 



 

8. No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the 1933 Act) or solicit
any offers to buy any security or take any other actions, under circumstances
that would require registration of any of the New Securities under the 1933 Act
or cause this offering to be integrated with such offering or any prior
offerings by the Company for purposes of Regulation D under the 1933 Act.

 

9. Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the New Shares upon the Principal Market
(subject to official notice of issuance) and shall maintain such listing of all
the New Shares from time to time issuable under the terms of the Exchange
Documents. The Company shall use its best efforts to maintain the Common Stock’s
listing on the Principal Market. Neither the Company nor any of its Subsidiaries
shall take any action which would be reasonably expected to result in the
delisting or suspension of the Common Stock on the Principal Market. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 9.

 

10. Fees. The Company shall reimburse Kelley Drye & Warren, LLP (counsel to the
lead Holder) in an aggregate non-accountable amount of $20,000 (the “Legal Fee
Amount”) for costs and expenses incurred by it in connection with drafting and
negotiation of the Exchange Documents. Each party to this Agreement shall bear
its own expenses in connection with the structuring, documentation, negotiation
and closing of the transactions contemplated hereby, except as provided in the
previous sentence and except that the Company shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, transfer agent
fees, Depository Trust Company (“DTC”) fees relating to or arising out of the
transactions contemplated hereby.

 

11. Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the New Primary Securities (and upon exercise of the New
Warrant (assuming a cashless exercise thereof, the New Warrant Shares) is
expected to be tacked onto the holding period of the Existing Securities the
Company agrees not to take a position contrary to this Section 11. The Company
acknowledges and agrees that (assuming the Holder is not an “affiliate” of the
Company as that term is defined in the 1933 Act) (i) the New Primary Securities
(and upon exercise of the New Warrant (assuming a cashless exercise thereof, the
New Warrant Shares) are eligible to be resold pursuant to Rule 144, (ii) the
Company is not aware of any event reasonably likely to occur that would
reasonably be expected to result in the New Primary Securities (and upon
exercise of the New Warrant (assuming a cashless exercise thereof, the New
Warrant Shares) becoming ineligible to be resold by the Holder pursuant to Rule
144 and (iii) in connection with any resale of the New Primary Securities (and
upon exercise of the New Warrant (assuming a cashless exercise thereof, the New
Warrant Shares) pursuant to Rule 144, the Holder shall solely be required to
provide reasonable assurances that such applicable New Primary Securities (and
upon exercise of the New Warrant (assuming a cashless exercise thereof, the New
Warrant Shares) are eligible for resale, assignment or transfer under Rule 144,
which shall not include an opinion of Holder’s counsel. The Company shall be
responsible for any transfer agent fees or DTC fees or legal fees of the
Company’s counsel with respect to the removal of legends, if any, or issuance of
any New Primary Securities (and upon exercise of the New Warrant (assuming a
cashless exercise thereof, the New Warrant Shares).

 

15

 



 

12. Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

13. Pre-Effective Time Sales. Notwithstanding anything herein to the contrary,
if at any time on or after the time of execution of this Agreement, through and
including the Effective Time (the “Pre-Settlement Period”), the Holder sells to
any Person all, or any portion, of any New Common Shares to be issued hereunder
to the Holder in the Exchange (collectively, the “Pre-Settlement Shares”), such
portion of the Exchange with respect to such Pre-Settlement Shares shall be
deemed to have occurred as of the time of such sale; and provided further that
the Company hereby acknowledges and agrees that the forgoing shall not
constitute a representation or covenant by the Holder as to whether or not
during the Pre-Settlement Period the Holder shall sell any New Common Shares to
any Person and that any such decision to sell any New Common Shares by the
Holder shall be made, in the sole discretion of the Holder, at the time the
Holder elects to effect any such sale, if any.

 

14. Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees that none of the terms offered to any
Person with respect to any amendment, modification, waiver or exchange of any
warrant to purchase Common Stock (or other similar instrument), including,
without limitation with respect to any consent, release, amendment, settlement,
or waiver relating thereto (each an “Settlement Document”), is or will be more
favorable to such Person (other than any reimbursement of legal fees) than those
of the Holder and this Agreement. If, and whenever on or after the date hereof,
the Company enters into a Settlement Document, then (i) the Company shall
provide notice thereof to the Holder promptly following the occurrence thereof
and (ii) the terms and conditions of this Agreement shall be, without any
further action by the Holder or the Company, automatically amended and modified
in an economically and legally equivalent manner such that the Holder shall
receive the benefit of the more favorable terms and/or conditions (as the case
may be) set forth in such Settlement Document, provided that upon written notice
to the Company at any time the Holder may elect not to accept the benefit of any
such amended or modified term or condition, in which event the term or condition
contained in this Agreement shall apply to the Holder as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to the Holder. The provisions of this
Section 14 shall apply similarly and equally to each Settlement Document.

 

16

 



 

15. Independent Nature of Holder’s Obligations and Rights. The obligations of
the Holder under this Agreement are several and not joint with the obligations
of any other holder of securities of the Company (each, an “Other Holder”), and
the Holder shall not be responsible in any way for the performance of the
obligations of any Other Holder under any other agreement by and between the
Company and any Other Holder (each, an “Other Agreement”). Nothing contained
herein or in any Other Agreement, and no action taken by the Holder pursuant
hereto, shall be deemed to constitute the Holder and Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and Other Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any Other Agreement and the Company
acknowledges that, to the best of its knowledge, the Holder and the Other
Holders are not acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Agreement or any Other Agreement. The
Company and the Holder confirm that the Holder has independently participated in
the negotiation of the transactions contemplated hereby with the advice of its
own counsel and advisors. The Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any Other Holder to be joined
as an additional party in any proceeding for such purpose.

 

16. Miscellaneous.

 

(a) Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

(b) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

17

 



 

(c) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(d) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Trading Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be as set forth on the signature pages attached hereto
or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(e) Broker and Finder’s Fees. Each party represents that it neither is nor will
be obligated for any finders’ fee or broker commission in connection with this
transaction.

 

(f) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holder, or successor and assignee as
provided under this Agreement.

 

(g) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

18

 



 

(h) Entire Agreement. This Agreement together with the other Exchange Documents,
represents the entire agreement and understandings between the parties
concerning the Transactions and the other matters described herein and therein
and supersedes and replaces any and all prior agreements and understandings
solely with respect to the subject matter hereof and thereof. Except as
expressly set forth herein, nothing herein shall amend, modify or waive any term
or condition of the other Exchange Documents.

 

(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(j) Interpretation. Unless the context of this Agreement clearly requires
otherwise, (i) references to the plural include the singular, the singular the
plural, the part the whole, (ii) references to any gender include all genders,
(iii) “including” has the inclusive meaning frequently identified with the
phrase “but not limited to” and (iv) references to “hereunder” or “herein”
relate to this Agreement.

 

(k) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(l) Survival. The representations, warranties and covenants of the Company and
the Holder contained herein shall survive the consummation of the Transactions
and the issuance and delivery of the New Securities.

 

(m) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(n) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[SIGNATURE PAGE FOLLOWS]

 

19

 

 

IN WITNESS WHEREOF, the Company and the Holder have each executed this Agreement
as of the date set forth on the first page of this Agreement.

 

  COMPANY:       TOUGHBUILT INDUSTRIES, INC.         By: /s/ Michael Panosian  
Name: Michael Panosian   Title: Chief Executive Officer         Address:        
25371 Commercentre Drive, Suite 200   Lake Forest, CA 92630



 

[EXHANGE AGREEMENT SIGNATURE PAGE]

 

 

 

 

IN WITNESS WHEREOF, the Holder and Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

Aggregate Principal of Existing Series A Note to be exchanged:   HOLDER:    
$551,050   ALTO OPPORTUNITY MASTER FUND, SPC - SEGREGATED MASTER PORTFOLIO B    
  Aggregate Restricted Principal of Existing Series B Note to be redeemed:      
By: /s/ Waqas Khatri $1,480,000   Name: Waqas Khatri   Title:   Director

 

Aggregate Unrestricted Principal of Existing Series B Note to be exchanged:  
Address:  

 

      $100,000               Aggregate Principal of Investor Note to be subject
to Redemption Netting:               $1,480,000      

 

Aggregate Number of Shares of Common Stock issuable upon exercise of the
Existing Warrants*:   DWAC Instructions:  

 

      575,000               Aggregate Number of New Common Shares to be issued
in the Exchange:               1,850,000               Aggregate Number of New
Warrant Shares to be issued in the Exchange *:   Wire Instructions:  

 

      575,000               Aggregate Number of New Preferred Shares to be
issued in the Exchange:               9      



 

*without regard to any limitation on exercise set forth therein.

 

[EXHANGE AGREEMENT SIGNATURE PAGE]

 

 

 